Case 1:18-cv-04378-ENV Document 8 Filed 10/03/18 Page 1 of 1 PageID #: 40


                                                                                RLED
                                                                                CLERK'S OFFICE
                                                                         WS DISTRICT COURT E.D.N
UNITED STATES DISTRICT COURT
                                                                        it OCT UJ 2018
EASTERN DISTRICT OF NEW YORK
                                                  X
HUI PING XU.                                                             BROOKLYN OFFfCE
                              Plaintiff,
                                                                    JUDGMENT
                                                                    18-CV-4378(ENV)


KIRSTJEN NlirJuSEN, Secretary, Department of
Homeland Secifrity; JEFF SESSIONS, Attorney
General ofthe United States; KIRT THOMPSON,
Acting Directoi ofthe USCIS, Texas Service Center,

                              Defendants.
                                                  X


        An Order of Honorable Eric N. Vitaliano, United States District Judge, having been filed

on October 3, 2^18; dismissing this action with prejudice, with each party to bear its own costs,

expenses, and fees; it is

       ORDEF£D and ADJUDGED that this action is dismissed with prejudice, with each party

to bear its own costs, expenses, and fees.

Dated: Brooklyn, NY                                                 Douglas C. Palmer
October 3, 2013                                                     Clerk of Court


                                                            By:     IslJalitza Poveda
               .1!
                                                                    Deputy Clerk
               I.
